Citation Nr: 0204569	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to April 
1972 and from March 1979 to September 1985.  He also had some 
additional active duty for training time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which denied a 
compensable evaluation for service-connected bilateral 
hearing loss.  

A Board hearing was held at the RO in May 2001, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.  The Board remanded the case 
in July 2001 for further development, and the case was 
returned to the Board in March 2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected bilateral sensorineural 
hearing loss corresponds to auditory acuity level II in the 
right and auditory acuity level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 
4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been a statement and a 
supplemental statement of the case, rating actions, and other 
communications which have provided pertinent information.  
Examinations have been conducted and as to the issues herein 
considered, there is no evidence that needs to be obtained.  
No change in the outcome would be possible with additional 
development, notice, or examination.  As such, the Board will 
proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.  64 Fed. Reg. 25202 (1999).)  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The veteran reopened a claim for an increased rating for 
hearing loss in December 1997.

On VA audiological examination in April 1998, the veteran 
reported hearing loss for 20 years, gradually worse in the 
left ear.  It was noted that he was exposed to combat noise 
including canon and rifle fire during active service.  Pure 
tone thresholds in the right ear were recorded at 40, 45, 55, 
and 65 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 51.  Pure tone thresholds in the left ear were 45, 
70, 70, and 65 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 62.  Speech 
recognition scores were 96 in the right ear and 88 in the 
left ear.  The diagnosis was bilateral sensorineural hearing 
loss, mild to moderately severe.  Word recognition was within 
normal limits in the right ear but did not meet normal limits 
standard in the left ear.  This equates to level I hearing in 
the right ear and level III hearing in the left ear.

On VA examination in August 1999, the veteran reported a 
history of combat noise exposure during service.  He also 
stated that he was currently a recreational hunter for most 
of the year.  Pure tone thresholds in the right ear were 
recorded at 40, 45, 60, and 65 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively.  The average pure tone 
threshold for the right ear was 53.  Pure tone thresholds in 
the left ear were 50, 75, 70 and 70 at the same frequencies.  
The average pure tone threshold for the left ear was 66.  
Speech recognition scores were 84 percent in both ears.  The 
diagnosis was bilateral sensorineural hearing loss.  Mild to 
moderately severe loss in the right ear and mild to severe 
loss in the left ear was noted.  Word recognition scores were 
not within normal limits in either ear.  The examiner noted 
that the initial word recognition scores were approximately 
25 percent poorer than the earlier exam.  This equates to 
level II hearing in the right ear and level III hearing in 
the left ear.

During the May 2001 Board hearing, the veteran testified that 
he could not function satisfactorily at work due to his 
hearing loss.  He stated that hearing aids have impeded his 
job opportunities.  He stated that his hearing loss affected 
his social life as well.  He related his an extensive history 
of military noise exposure without ear protection.  He 
maintained that his hearing had deteriorated since VA 
audiometric testing conducted in 1999.  

On VA audiological examination in August 2001, pure tone 
thresholds in the right ear were recorded at 55, 60, 65, and 
65 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 61.  Pure tone thresholds in the left ear were 50, 
75, 70, and 75 at the same frequencies.  The average pure 
tone threshold in the left ear was 68.  Speech recognition 
scores were 96 in the right ear and 100 in the left ear.  The 
examiner indicated that otoscopic testing was within normal 
limits, bilaterally.  Immitance findings were consistent with 
normal middle ear function.  Moderate to severe sensorineural 
hearing loss was noted bilaterally.  The examiner indicated 
that a decrease of hearing was noted in the low to mid 
frequencies when compared to previous results.  It was noted 
that such could be attributed to the veteran's confusion with 
test task.  This equates to level II hearing in both ears.

The most contemporaneous audiometric studies were conducted 
in August 2001 by the VA and correlate to auditory acuity 
numeric designation II in the right ear, and auditory acuity 
numeric designation II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6103.  The assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that a compensable evaluation is not 
warranted.  The fact that the veteran wears hearing aids does 
not affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.  
The other hearing loss levels from the earlier examinations 
all equate to noncompensable ratings.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  

Since the preponderance of the evidence is against a 
compensable rating for a bilateral hearing loss disability, 
the benefit of the doubt doctrine is inapplicable.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

